EXAMINER’S COMMENT
An examiner’s comment on the record appears below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Comment
This corrected Notice of Allowance is to make of record the Information Disclosure Statement (IDS), submitted on February 14, 2022. The IDS was received after the close of prosecution, but before the payment of the issue fee.
This corrected Notice of Allowance does not extend the time period for reply. The deadline for reply remains three months from the mailing date of the first Notice of Allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/TRACEY J BELL/Examiner, Art Unit 2917